  NAME, ADDRESS AND TELEPHONE NUMBERDocument
         Case 2:19-mj-04022-DUTY    OF ATTORNEY(S)
                                             12 Filed                          11/18/19 Page 1 of 1 Page ID #:38
  Michael L. Brown II
  Deputy Federal Public Defender
  Central District of California
  321 E 2nd Street | Los Angeles, CA 90012 | fpdcdca.org
  Office: 213.894.5327 |Fax: 213 894 0081 | Assistant, Dorothy Huizar:
  213 894-2884




                                                                                                    19-mj-4022
                                     v.

  Raymond Ghaloustian




                                 G             G             Raymond Ghaloustian



  G

  G                      Alicia G. Rosenberg                                                          October 31, 2019

       G                                                                   G          G
       G
       G

                                   G                 G
  Mr. Ghaloustian made no bail application on October and the court found in part that "no known bail resources" justified detention. There
  are currently bail resources and at least two suretors available.




 Relief on a 75k bond signed by Mr. Ghaloustian's wife and best friend as suretors.




                                                                                                Friday November 15, 2019



  ‫ط‬
  G                                       ‫ط‬
                                          G        ‫ط‬
                                                   G                            ‫ط‬
                                                                                G         G                G          G
  on November 18, 2019                                   .

                           G               ‫ط‬
                                           G
                      G                   G

  November 18 2019                                                        Michael Brown II




CR-88 (06
